Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.          The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the part as set forth in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Objections
2.        Claim 1 is objected to because of the following informalities: “A part including a cut end-face of a surface treated steel sheet subjected to a cutting process and having excellent corrosion resistant at the cut end-face, wherein the shape of the cut end-face is such that a first shear droop appearing is a sheet- thickness direction has a length 0.10 times or more of a sheet thickness of the surface treated steel sheet, and a second shear droop appearing in a planar direction has a length 0.45 times or more of the sheet thickness of the surface treated steel sheet”  should be –A surface treated steel sheet comprising a cut end-face formed by a cutting process, said the cut end face having an excellent corrosion resistance, wherein the cut end-face has a shape defined by a first shear droop in a sheet thickness direction having a length 0.10 times or more of a sheet thickness of the surface treated steel sheet, and a second shear droop in a planar direction having a length 0.45 times or more of the sheet thickness of the surface treated steel sheet--.
In claim 2, “The part according to claim 1, wherein the surface treated steel sheet is a Zn-based plated steel sheet.” should be –The surface threated steel sheet according to claim 1, wherein the surface treated steel sheet is a Zn-based plated steel sheet.--. 
The changes are suggested to enhance the clarity of the claimed language. It should noted that the part appears to be the surface treated steel sheet. Claim does .  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
     3.        The following is a quotation of 35 U.S.C. 103(a) which forms the basis for   
       all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


4.       Claim 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sasaki (JP 2015157314 A), as provided with the IDS submitted on 06/25/2019. Regarding claim 1, Sasaki teaches a part including a cut end-face of a surface treated steel sheet 1 subjected to a cutting process and having excellent corrosion resistance at the cut end-face, wherein the shape of the cut end-face is such that a first shear droop appearing in a sheet- thickness direction has a length that appears to be 0.10 times or more of a sheet thickness (t) of the surface treated steel sheet, and a second shear droop appearing in a planar direction has a length that appears to be 0.45 times or more of the sheet thickness of the surface treated steel sheet, and a surface of the cut end-face is coated and wrapped around (punching end face is covered with plated metal, and Zn, Al, and Mg, paragraph 0009) with a plating metal layer, the plating metal layer being originally coated on a surface of the surface treated steel sheet. See Fig. 1 and paragraphs 0007-0016. It should be . 
           Sasaki does not explicitly teach that the length of the first shear droop 0.10 times or more of the sheet thickness and the length of the second shear droop is 0.45 times or more of the sheet thickness. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the length of the first shear droop and second shear droop as specified above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
             Regarding claim 2, Sasaki teaches everything noted above including that the surface treated steel sheet is a Zn-based plated steel sheet. See paragraphs 0001, 0002 and 0009 in Sasaki. 

5.       Claim 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sasaki (JP 2015157314 A) in view of Osaki et al. (2016/0197353 A1), hereinafter Osaki. Regarding claim 1, Sasaki teaches a part including a cut end-face of a surface treated steel sheet 1 subjected to a cutting process and having excellent corrosion resistance at the cut end-face, wherein the shape of the cut end-face is such that a first shear droop appearing in a sheet- thickness direction has a length that appears to be 0.10 times or more of a sheet thickness (t) of the surface treated steel sheet, and a second shear droop appearing in a planar direction has a length that appears to be 0.45 times or more of the sheet thickness of the surface treated steel sheet, and a surface of the cut end-face is coated and wrapped around (punching end face is covered with plated metal, and Zn, Al, and Mg, paragraph 0009) with a plating metal layer, the plating metal layer being originally coated on a surface of the surface treated steel sheet. See Fig. 1 and paragraphs 0007-0016. It should be noted that Sasaki die (3, 5) or punch (2) has a shoulder with a radius curvature (R) similar to the radius of curvature of the die or punch of the instant invention. See Figs. 1A and 1B in the instant invention and in Sasaki. Sasaki also teaches that the radius curvature could be varied according to the thickness and hardness of the steel sheet. In this case, the similar cutting structure (as die and punch) also produces similar cut end-face after punching process for the steel sheet with a particular thickness and hardness. In other words, Sasaki’s cutting apparatus produces the cut end-face with the same dimensions or lengths for the first shear droop and second shear droop as set forth above. Sasaki does not explicitly teach . 
             Regarding claim 2, Sasaki teaches everything noted above including that the surface treated steel sheet is a Zn-based plated steel sheet. See paragraphs 0001, 0002 and 0009 in Sasaki. 

Response to Arguments
6.          Applicant’s argument that Sasaki does not teach the end of the cut-face is such that a first shear droop appearing in a sheet-thickness direction and a second shear droop appearing in a second planar direction is not persuasive. First, Sasaki clearly teaches die (3, 5) or punch (2) has a shoulder with a radius curvature (R) similar to the radius of curvature of the die or punch of the instant invention. See 

             Applicant’s argues that Sasaki aims to form a cut end-face without shear droops. First, Sasaki does not disclose that the aim is to create a cut end-face without shear droops. Sasaki clearly discloses ways the shear droops on the end cut-face are increased or decreased. Sasaki discloses, 
“The present inventors conducted various studies, and as a result, the ratio of the hardness of the plated metal to the base steel plate, the ratio of the thickness of the plated steel sheet to the base steel plate, the coefficient of 0.1 to 0.5 for the thickness of the plated steel sheet.  It has been found that the shoulder R can be derived by multiplying the value of. If the coefficient is less than 0.1, the entanglement of the plated metal is insufficient, and if it is greater than 0.5, sagging of the punched end surface occurs. Further, the clearance between the punch and the die is 10% or less of the thickness of the plated steel plate. When the clearance is set to be more than 10%, the sag of the punched end face is increased.” 
               “The results are shown in Table 1. No. In No. 10, sagging occurred because the clearance between the die and the punch was excessive at 15%. No. The radius of curvature of the die shoulder R of the die 16 is 0.8 mm, and this is a mold condition outside the range in the equation (1). It did not become%. No. 3 had a die shoulder R of 0.6 mm, which was a mold condition larger than the range in the equation (1), so sag occurred. According to the punching method of the present invention, the plated metal can be embedded over the entire area of the punching end surface, and no sag occurs.” 
               Sasaki clearly discloses the product part with shear droops on the cut end-face and also the ways to produce the product or part. In fact, Sasaki has produced the product or part set forth in claimed invention in many ways. In other words, the concept of making the product as claimed is not new, and Sasaki teaches it. 
Sasaki discloses, “the clearance between the punch and the die is 10% or less of the thickness of the plated steel plate. When the clearance is set to be more than 10%, the sag of the punched end face is increased.” In this case, Sasaki clearly teaches that the shear droop exists on the products that are cut be the punch and die apparatus having 10% or less clearance between the punch and die. However, the shear droop of the cut-end face will increase when the clearance between the die and punch is more than 10% of the thickness of the plated steel. Therefore, the shear droops exists on the products cut by Sasaki’s apparatus. 
            Sasaki teaches everything set forth in claims 1-2 including the surface treated steel sheet is a Zn-based plated steel sheet having a cut end-face which is corrosion resistance; a shape of the cut end-face is defined by the first and second shear droops’ and a surface of the cut end-face is coated and wrapped with a plating metal layer. Sasaki merely does not explicitly teach that the length of the first shear droop 0.10 times or more of the sheet thickness and the length of the second shear droop is 0.45 times or more of the sheet thickness. However, as stated above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the length of the first shear droop and second shear droop as specified above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In addition, Osaki teaches the specific length for the shear droops. 
            Applicant’s argument that “Sasaki describes shear droops occurrence as an unfavorable condition” is not persuasive. Clearly, as stated above, Sasaki teaches many ways that shear droops of the cut end-face have occurred in a product or part. Applicant clearly describing those ways in disclosures B-E. See pages 7-8 of the 
             It is suggested the claim recite an aspect of the invention not taught by Sasaki and Osaki, such as the plating metal plate 8 covering the entire surface treated steel sheet except the fracture surface 12, as shown in Fig. 2 of the instant application.

Conclusion
7.           THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  March 10, 2021